         MEMO
         Case     ENDORSED Document 600 Filed 07/14/20 Page 1 of 1
              1:18-cr-00420-ALC




                                                                                             7/14/20




                                                                       July 8, 2020

VIA ECF and E-MAIL

Hon. Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

                          Re: United States v. Jason Davenport, et. al.
                                       18 CR 420 (ALC)

Dear Judge Carter,

        As the Court is aware, I represent defendant Jason Davenport in the above referenced
matter. Mr. Davenport is scheduled to be sentenced by Your Honor on Monday July 20, 2020 at
10:00 a.m. I write in advance, to request that this sentencing take place via video conference or
phone conference if a video conference is not possible. This request is made in light of the concerns
surrounding COVID-19 and because a further adjournment would cause serious harm to the
interest of justice.

       Mr. Davenport consents to proceeding by video conference, or phone conference in this
matter. The Government takes no position as to this request. If the Court requires any more
information, please do not hesitate to reach out to me or my office. Thank you.

                                                                       Respectfully submitted,


                                                                       ____________________________
                                                                       Andrew M. J. Bernstein, Esq.
                                                                       Partner
                                                                       abernstein@srf.law

     The application is granted.
     So Ordered.


                                           7/14/20
                         1185 Avenue of the Americas | 37th Floor | New York, NY | 10036
                             T (212) 930 9700 | F (212) 930 9725 | WWW.SRF.LAW
